DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "”the binder resin that produces the high-melting point inorganic substance when heated" in lines 2-3.  There is insufficient antecedent basis for this 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugino et al. (EP 2993038 A1).
Regarding Claims 1-8:  Sugino et al. teaches a flame retardant material comprising polysiloxane resin (binder resin, thermoplastic), silica particles (high-melting point inorganic substance), and glass frit (low-melting point inorganic substance) (abstract, [0111], [0154], and [0170]). 
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely the claimed weight loss, and air permeability.  However, the reference teaches all of the claimed ingredients, in the claimed amounts, process steps, and process conditions. Furthermore, there is nothing in Applicant’s original specification to indicate that the claimed properties are the result of anything other than the claimed ingredients in the claimed amounts.  Therefore, the claimed physical properties would inherently be achieved by the composition as claimed and disclosed.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would 
Regarding Claims 9, 12, and 13:  Sugino et al. teaches that the polysiloxane (silicone) is crosslinked with the silica and a silsesquioxane ([0108] and [0154]).  Applicant teaches at [0068]-[0070] of Applicant’s original specification that silicone resin is sufficient to produce a high-melting point inorganic substance when heated.  Sugino et al. teaches the composition comprising glass frit (low-melting point inorganic substance ([0170]).
Regarding Claim 10:  Sugino et al. teaches adding 200 parts by weight of glass frits to 100 parts by weight of the polysiloxane resin ([0170]).
Regarding Claim 11:  Sugino et al. does not teach any other solid component besides the binder resin (crosslinked polysiloxane) and glass frits (low-melting point inorganic substance, therefore the weight percentage of each should total approximately 100 wt% of the solid content ([0170). 
Regarding Claim 14:  Sugino et al. teaches the material coated on a plate (sheet shape) wherein the material has a thickness of 150 µm ([0186]-[0187]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,707,742. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim substantially similar materials comprising a silicone resin (binder resin, source of high-melting point inorganic substance), and glass frits, in substantially similar amounts, with overlapping thickness.  The claims differ in that the patented claims do not recite the claimed properties such as the claimed weight loss, and air permeability.  However, the patent claims all of the instantly claimed ingredients, in the claimed amounts, process steps, and process conditions. Furthermore, there is .

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,382,402. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim substantially similar materials comprising a silicone resin (binder resin, source of high-melting point inorganic substance), and glass frits, in substantially similar amounts, with overlapping thickness.  The claims differ in that the patented claims do not recite the claimed properties such as the claimed weight loss, and air permeability.  However, the patent claims all of the instantly claimed ingredients, in the claimed amounts, process steps, and process conditions. Furthermore, there is nothing in Applicant’s original specification to indicate that the claimed properties are the result of anything other than the claimed ingredients in the claimed amounts.  Therefore, the claimed physical properties would inherently be achieved by the composition as claimed and disclosed.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the .

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of copending Application No. 17/050,983 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim substantially similar flame retardant materials comprising the same binder resin, low-melting point inorganic substance and high-melting point inorganic substance.  The claims differ in that the copending claims do not recite the claimed properties such as the claimed weight loss, and air permeability.  However, the copending claims all of the instantly claimed ingredients, in the claimed amounts, process steps, and process conditions. Furthermore, there is nothing in Applicant’s original specification to indicate that the claimed properties are the result of anything other than the claimed ingredients in the claimed amounts.  Therefore, the claimed physical properties would inherently be achieved by the composition as claimed and disclosed.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of copending Application No. 17/051,306 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim substantially similar flame retardant materials comprising the same binder resin, low-melting point inorganic substance and high-melting point inorganic substance.  The claims differ in that the copending claims do not recite the claimed properties such as the claimed weight loss, and air permeability.  However, the copending claims all of the instantly claimed ingredients, in the claimed amounts, process steps, and process conditions. Furthermore, there is nothing in Applicant’s original specification to indicate that the claimed properties are the result of anything other than the claimed ingredients in the claimed amounts.  Therefore, the claimed physical properties would inherently be achieved by the composition as claimed and disclosed.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.